The following opinion was filed June 21, 1937:
Wickhem, J.
(dissenting). I am not persuaded by my examination of defendants’ showing that it has disclosed any prospects that an extended period for redemption will enable it to save its interest in the property. While the situation with respect to a charitable institution is doubtless different from that of an individual or business corporation in that there is always a possibility of raising funds by public appeal, there is nothing here to show that such action is either practical or contemplated. Under these circumstances and applying the doctrine of Benkert v. Gruenewald, 223 Wis. 44, 269 N. W. 672, it seems to me that the extension was not a proper exercise of judicial discretion.